Cooper, Judge.
Appellant brings this pro se appeal from her misdemeanor convictions of obstruction of a law enforcement officer (OCGA § 16-10-24) and maintaining a disorderly house (OCGA § 16-11-44). She alleges seven enumerations of error.
Upon review of the record of appellant’s convictions, it does not appear that the trial court advised appellant of her right to have *532counsel appointed for any appeal she might wish to pursue. Cochran v. State, 253 Ga. 10 (315 SE2d 653) (1984). “While a defendant has a right to pursue an appeal pro se, Ga. Const. 1983, Art. I, Sec. I, Par. XII, Cochran v. State, supra, it must be preceded by an appropriate waiver of the right to appellate counsel.” Jacobs v. State, 184 Ga. App. 869 (363 SE2d 155) (1987). Accordingly, this appeal is dismissed without prejudice and remanded to the trial court so that the appropriate instructions can be given to appellant consistent with Cochran v. State, supra, and Clarke v. Zant, 247 Ga. 194 (275 SE2d 49) (1981).
Decided February 7, 1991.
Carolyn Wright, pro se.
Keith C. Martin, Solicitor, Jackie N. Stanton, Assistant Solicitor, for appellee.

Appeal dismissed and case remanded.


Banke, P. J., and Birdsong, P. J., concur.